                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

       Plaintiff,
v.                                                                    No. 2:15-cv-00467-KG-CG

CHI ENERGY, INC.,

       Defendant.
                                               ORDER

       On October 18, 2018, the Court held a telephonic status conference. Derek Larson

represented Plaintiff, and Robert Crumpler, Jr., represented Defendant. Having heard from

counsel, the Court

       ORDERS that

       1. A bench trial in this matter is set at 9:00 a.m. on May 5, 2019. The parties anticipate

           2-3 days will be necessary for this trial. The Court will enter an order in due course

           setting deadlines for pretrial filings;

       2. the parties have 30 days from October 12, 2018, to file objections to the Special

           Master’s report; and

       3. the parties shall report to the Court no later than November 1, 2018, whether they

           desire to proceed to mediation. The parties shall report jointly by e-mail. Therefore,

           the 30-day deadline to file objections to the Special Master's report is tolled for up to

           14 days from the date of this Order.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
